Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Behrens on 22 June 2021.
The application has been amended as follows:
1-10.	(Cancelled).
11.	(Currently Amended)  An autonomous vehicle, comprising:
	a mechanical system; and 
a computing system in communication with the mechanical system, wherein the computing system comprises:
a processor; and
memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising:
activating a constraint that controls the mechanical system to stop movement of the autonomous vehicle, wherein the constraint is a restriction upon an operation of the autonomous vehicle such that the autonomous vehicle is stopped at a first stopped position, and wherein the the movement of the autonomous vehicle based on an object detected in a travel path of the autonomous vehicle;
transmitting a signal that identifies the constraint to a remote computing system;
receiving a return signal from the remote computing system, wherein the return signal specifies instructions to deactivate the constraint when the object is a phantom object;
evaluating whether signal latency is less than a predetermined threshold duration of time, wherein the signal latency is measured by a time interval defined by the transmission of the signal to the receipt of the return signal;
deactivating the constraint based upon the instructions to deactivate the constraint when the signal latency is less than the predetermined threshold duration of time; and
controlling the mechanical system to move the autonomous vehicle when the constraint is deactivated by the instructions to deactivate the constraint, wherein the mechanical system is controlled to move the autonomous vehicle to a second stopped position that is a particular distance from the first stopped position when the constraint is deactivated by the instructions to deactivate the constraint.
12.	(Currently Amended)  The autonomous vehicle of claim 11, the acts performed by the processor further comprising:

	receiving a second return signal from the remote computing system, wherein the second return signal specifies second instructions to deactivate the constraint; 
	deactivating the constraint based upon the second instructions to deactivate the constraint when a second signal latency is less than the predetermined threshold duration of time, wherein the second signal latency is a time interval defined by the transmission of the second signal to the receipt of the second return signal; and
controlling the mechanical system to move the autonomous vehicle when the constraint is deactivated by the second instructions to deactivate the constraint, wherein the mechanical system is controlled to move the autonomous vehicle to a third stopped position that is a second particular distance from the second stopped position when the constraint is deactivated by the second instructions to deactivate the constraint.
13.	 (Previously Presented)  The autonomous vehicle of claim 11, the acts performed by the processor further comprising:
	identifying the particular distance that the autonomous vehicle is to be moved, the particular distance being specified as part of the return signal; and
	controlling the mechanical system based upon the particular distance when the constraint is deactivated by the instructions to deactivate the constraint.
14.	(Previously Presented)  The autonomous vehicle of claim 11, wherein the particular distance is less than or equal to 1.5 meters.

	transmitting video data captured by the autonomous vehicle to the remote computing system, wherein the return signal received from the remote computing system is based upon the video data.
16.	(Previously Presented)  The autonomous vehicle of claim 11, the acts performed by the processor further comprising:
detecting the object in the travel path of the autonomous vehicle based on at least one of a sensor system output or an object trajectory algorithm.
17.	(Currently Amended)  The autonomous vehicle of claim 11, wherein the autonomous vehicle remains stopped at the first stopped position when the return signal is not received from the remote computing system.
18.	(Cancelled).
19.	(Original)  The autonomous vehicle of claim 11, wherein the return signal further includes data that specifies at least one of steering controls or propulsion controls; and 
wherein the mechanical system is controlled based upon the at least one of the steering controls or the propulsion controls.
20.	(Cancelled).
21.	(Previously Presented)  The autonomous vehicle of claim 11, wherein the particular distance is a predefined distance.
22.	(Previously Presented)  The autonomous vehicle of claim 11, wherein the autonomous vehicle remains stopped at the first stopped position when the signal latency is greater than or equal to the predetermined threshold duration of time.

24.	(Previously Presented)  The autonomous vehicle of claim 11, wherein the return signal is sent by the remote computing system responsive to user input received by the remote computing system.
25.	(Currently Amended)  A method of controlling an autonomous vehicle, comprising:
	detecting an object in a travel path of the autonomous vehicle;
	activating a constraint that controls a mechanical system to stop movement of the autonomous vehicle based on the object detected in the travel path of the autonomous vehicle, wherein the constraint causes the autonomous vehicle to stop at a first stopped position;
	transmitting a signal that identifies the constraint to a remote computing system;
	receiving a return signal from the remote computing system, wherein the return signal specifies instructions to deactivate the constraint when the object is a phantom object;
	evaluating whether signal latency is less than a predetermined threshold duration of time, wherein the signal latency is measured by a time interval defined by the transmission of the signal to the receipt of the return signal;
	deactivating the constraint based upon the instructions to deactivate the constraint when the signal latency is less than the predetermined threshold duration of time; and
	controlling the mechanical system to move the autonomous vehicle when the constraint is deactivated by the instructions to deactivate the constraint, wherein the 
26.	(Currently Amended)  The method of claim 25, further comprising:
	when the autonomous vehicle is stopped at the second stopped position, transmitting a second signal that identifies the constraint to the remote computing system;
	receiving a second return signal from the remote computing system, wherein the second return signal specifies second instructions to deactivate the constraint; 
	deactivating the constraint based upon the second instructions to deactivate the constraint when a second signal latency is less than the predetermined threshold duration of time, wherein the second signal latency is a time interval defined by the transmission of the second signal to the receipt of the second return signal; and
controlling the mechanical system to move the autonomous vehicle when the constraint is deactivated by the second instructions to deactivate the constraint, wherein the mechanical system is controlled to move the autonomous vehicle to a third stopped position that is a second particular distance from the second stopped position when the constraint is deactivated by the second instructions to deactivate the constraint.
27.	(Cancelled).
28.	(Previously Presented)  The method of claim 25, wherein the particular distance is less than or equal to 1.5 meters.
29.	(Previously Presented)  The method of claim 25, wherein the particular distance is a predefined distance.

31.	(Cancelled).
32.	(Currently Amended)  A computing system of an autonomous vehicle, comprising:
	a processor; and
	memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising:
	detecting an object in a travel path of the autonomous vehicle;
	causing the autonomous vehicle to stop at a first stopped position based on the object detected in the travel path;
	receiving a signal from a remote computing system to incrementally advance the autonomous vehicle, the signal being received when the object is a phantom object; and
	causing the autonomous vehicle to move in response to the receipt of the signal, wherein the autonomous vehicle is controlled to move to a second stopped position that is a particular distance from the first stopped position.
33.	(New)  The computing system of claim 32, wherein the particular distance is less than or equal to 1.5 meters.
34.	(New)  The computing system of claim 32, wherein the particular distance is a predefined distance.
35.	(New)  The computing system of claim 32, wherein the particular distance is specified as part of the signal received from the remote computing system. 
ALLOWABLE SUBJECT MATTER
Claims 11-17, 19, 21-22, 24-26, 28-30, and 32-35 are pending and allowed.  Claims 11-12, 17, 25-26, and 32 are currently amended.  Claims 1-10, 18, 20, 23, 27, and 31 are cancelled.  Claims 33-35 are new.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Aksyutina et al., US 2019/0152472 (A1) teaches method and apparatus for monitoring of communication for vehicle remote park-assist. An example vehicle includes an autonomy unit for remote parking, a communication module, and a controller. The controller is to send a counter signal to and receive a return signal from a mobile device via the communication module, determine a time period between sending of the counter signal and receipt of the return signal, and prevent the autonomy unit from causing vehicle movement responsive to determining the time period is less than a threshold.
In regarding to independent claims 1, 25, and 32, Aksyutina taken either individually or in combination with other prior art of record fails to teach or render obvious an apparatus, method and system for rdetecting an object in a travel path of the autonomous vehicle; causing the autonomous vehicle to stop at a first stopped position based on the object detected in the travel path; receiving a signal from a remote computing system to incrementally advance the autonomous vehicle, the signal being received when the object is a phantom object; and causing the autonomous vehicle to move in response to the receipt of the signal, wherein the autonomous vehicle is controlled to move to a second stopped position that is a particular distance from the first stopped position.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 3system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:

(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667